DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
3.	Claims 1, 4-6, 8-12, 16, 17, 25-29, 31, and 32 are currently pending.
4.	In the reply filed on March 5, 2021, applicant elected Group I, now claims 1, 4-6, 8-12, 16, 24, 27-29, 31, and 32, a combination of pollen and pistil for species A, Poaceae for species B, Zea mays (corn) for species B-1; beta-1,3-glucanase for species C, and pollen allergen Sec 4 for species D without traverse.
5.	Claims 5, 9, 11, 17, and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.
6.	Claims 1, 4, 6, 8, 10, 12, 16, 27-29, 31 and 32 are examined on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 4, 6, 12, 16, 28, 29, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a “written description” rejection, rather than an enablement rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, first paragraph, "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
	The claims are drawn to an aqueous extract from a plant from the Poaceae family and an aqueous extract from a plant from the Pinaceae family.  However, the specification only discloses aqueous extracts from Secale cereale, Zea mays, Pinus sylvestris, and Dactylis glomerata.  In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been sufficiently described.  In this case, only Secale cereale, Zea mays, and Dactylis glomerata have been described from the Poaceae family and only Pinus sylvestris has been described from the Pinaceae family.  There are 10,000 species within the Poaceae family (see “Poaceae” article: https://www.britannica.com/print/article/465603).  In addition, there are 220 species within the Pinaceae family (see “Pinaceae” article: https://www.britannica.com/print/article/460780).  Applicant has only demonstrated that the extracts from Pinus sylvestris, Secale cereale, Zea mays, and Dactylis glomerata has the desired proteins. This limited information is not deemed sufficient to reasonably convey to one skill in the art that applicant was in possession of aqueous extracts from the numerous other members of these plant families at the time the application was filed.  
As discussed in MPEP section 2163: 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species… A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)…

Since there are at least 10,000 species within the Poaceae family, there would be considerable variation within this family.  The description of three species, i.e. Secale cereale, Zea mays, and Dactylis glomerata, within this large genus is not considered to adequately describe the entire genus.  In addition, since there are at least 220 within the Pinaceae family, there would be considerable variation within this family.  The description of one species, i.e. Pinus sylvestris, within this large genus is not considered to adequately describe the entire genus.  Thus, it is concluded that the written description requirement is not satisfied for the claimed genus.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more for the reasons set forth in the previous Office action.
	All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the amendments to claim 1 to claim that the composition is in the form of a tablet, capsule, or soft gel overcome this rejection.  However, claim 16 is an independent claim and does not recite that the composition is in the form of a  tablet, capsule, or soft gel.  Thus, the amendment to claim 1 does not overcome this rejection as set forth for claim 16.

Claim Rejections - 35 USC § 103
9.	Claims 1, 4, 6, 8, 10, 16, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom (Menopause (2012), vol. 19, no. 7, pp. 825-829) in view of “Basic Tools of Herbalism” (http://web.archive.org/web/20041211085720/http://earthnotes.tripod.com/basics.htm - internet archived version from 12/2004) and Maskat (Int. J. Drug Dev. and Res (2014), vo. 6, no. 4, pp. 28-34).
	Hellstrom teaches a tablet formulation which contains extracts from pollen and pistils of Zea mays in combination with pollen extract from Secale cereale (see page 826 “The active ingredients in PEP section”).  The reference does not teach that the extracts are aqueous extracts extracted at a temperature less then 45℃.
	The Basic Tools of Herbalism teaches how plant extracts are typically made.  The reference teaches that the most common solvents are water and alcohol.  In addition, the reference teaches that the temperature of the extract can be modified and selected in order to best achieve the desired extract.  The reference teaches the room temperature “cold” extractions are commonly used (see pages 1 and 4).  Room temperature is less than 45℃.  Thus, the extraction parameters claimed by applicant were well known and commonly used in the art prior to the effective filing date.  Therefore, an artisan of ordinary skill would have reasonably expected that the well known technique of a room temperature, aqueous extraction could be used with success when creating the extracts taught by Hellstrom.  This reasonable expectation of success would have motivated the artisan to modify Hellstrom to include the extraction of the active ingredients using these parameters.
The references do not specifically teach that the extract contains the proteins claimed in claims 1 and 6.  However, applicant’s specification states that proteins such as beta-1,3-glucase naturally occur in Poaceae extracts and pollen allergen sec 4 naturally occur in rye and are present in low temperature extracts (see page 9).
The references also do not specifically teach that the extracts are spray-dried with a starting temperature of 138℃ to 168℃.  However, Maskat teaches that spray-drying is a routine practice that is advantageous because it allows for a high rate of drying while producing only a minimal increase in temperature for the active material.  The reference teaches that the inlet (starting) temperature is a result effective variable that should be optimized to allow for the most desirable end product.  The reference teaches that an inlet temperature between 150℃ and 160℃ achieved the most desirable results (see page 28 and first column of page 30).  Thus, Maskat teaches that spray drying is a commonly used technique and that an inlet temperature within the range claimed by applicant is ideal.  Therefore, an artisan of ordinary skill would have reasonably expected that the extracts taught by the combination of Hellstrom and the Basic Tools of Herbalism could be spray dried with success using these claimed parameters.  This reasonable expectation of success would have motivated the artisan to modify the references to include spray drying the extracts using an inlet temperature between 138℃ to 168℃.

Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive. Applicant argues:
…two extraction methods are expressly disclosed that are “commonly used”: (1) Extract, cold percolation and (2) Extract, Witch Hazel, which involves boiling water. In number 1, “cold” water is slowly dripped through powdered herbs at a measured rate, suggested to be 1 drop/ 3 seconds. In number 2, the witch hazel is submerged in water and brought to a boil, at which it is simmered for 20 minutes. Two extremes are presented and nothing more with respect to extraction. As such, based on the present record in the Office Action, one of skill in the art could just have easily picked extract by boiling, since it is a 50:50 option.

Thus, based on the present rejection, the Office has used information from the pending application’s specification and claims to pick and choose the cold percolation extraction. This is an exercise of impermissible hindsight. MPEP § 2142 (The reason for combining the cited references cannot come from the patent application itself. “Knowledge of applicant’s disclosure must be put aside in reaching this determination.” “The Examiner must step backward in time and into the shoes worn by the hypothetical ‘person of ordinary skill in the art’ when the invention was unknown and just before it was made.”).

MPEP § 2142 also states that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.” (Emphasis added). “‘Any judgement on obviousness 1s in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” MPEP § 2145(X)(A), quoting In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971).

However, this argument is not persuasive.  Applicant’s claims encompass aqueous extraction at room temperature.  This reference demonstrates that this simple technique is well known and commonly used.  The selection of this well known and commonly used technique is well within the skill of the artisan and is not based on hindsight reasoning.  In addition, the selection between two known techniques cannot be considered unduly burdensome or outside of the realm of reasonable modification of what was known in the art.  As discussed in KSR International Co. v. Teleflex Inc. (KSR):
A person of ordinary skill in the art is also a person of ordinary creativity, and not an automaton…When there is a design need of market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

It would be common sense for an artisan to select the simplest extraction technique for application.  Extraction with water at room temperature would be well within the skill of the artisan and is commonly used as demonstrated by the Herbalism reference.  Furthermore, applicant’s claims are drawn to aqueous extracts which encompass water mixed with additional solvents such as alcohols.  The Herbalism website also teaches that water/alcohol mixtures are commonly used.  Thus, applicant’s arguments regarding the extraction technique are not persuasive.
Applicant also argues:
Next, the Office Action admits that the combination of Hellstrom and the NPL on Herbalism do not teach that the extract according to the cold percolation method relied upon would in fact form the beta- 1,3-glucase presently claimed. Instead, the Office Action relied on Applicant’s specification to support the rejections. The third paragraph of page 7 of the Office Action states: applicant’s specification states that proteins such as beta-1,3-glucase naturally occur in Poacea extracts and pollen allergen sec 4 naturally occurs in rye and are present in low temperature extracts. However, the presence of beta-1,3-glucase and the pollen allergen sec 4 are absent from the cited art, let alone a teaching that there is a correlation of a low temperature extract with the presence of such proteins or peptides. Due to the lack of evidence of the presence of beta-1,3-glucase and the pollen allergen sec 4 in the cited art and the fact that beta-1,3-glucase and the pollen allergen sec 4 is only present on the record in Applicant’s specification, it logically follows that the same has been improperly gleaned from Applicant’s specification and that the combination of the cited references is an exercise of impermissible hindsight.

However, it is permissible and necessary to look to the specification to find support and definitions for claimed features and intrinsic features of the claimed invention.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Discovery of a feature which is intrinsic in the prior art is not considered to render the claimed invention patentable.  Applicant’s specification admits that the beta-1,3-glucase protein is naturally present in the claimed plants and is water soluble.  Thus, the extracts taught by the combination of the references should also contain this protein if applicant’s invention functions as disclosed.

10.	Claims 1, 4, 6, 8, 10, 16, 27-29, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom (Menopause (2012), vol. 19, no. 7, pp. 825-829) in view of Singh (“Maceration, Percolation and Infusion Techniques for the Extraction of Medicinal and Aromatic Plants.” Extraction Technologies for Medicinal and Aromatic Plants. Handa et at eds. 2008. pp. 67-82) and Maskat (Int. J. Drug Dev. and Res (2014), vo. 6, no. 4, pp. 28-34).
Hellstrom teaches a tablet formulation which contains extracts from pollen and pistils of Zea mays in combination with pollen extract from Secale cereale (see page 826 “The active ingredients in PEP section”).  The reference does not teach that the extracts are aqueous extracts made by maceration at a temperature between 30℃ and 45℃.
Singh teaches extraction techniques for medicinal plant extracts.  The reference teaches that the use of aqueous solvents, alcohols solvents, and maceration are commonly used traditional techniques (see section 3.1).  In addition, the reference teaches that the temperature of the extract can be modified and selected in order to best achieve an extract with high quality (see section 3.4 (iii)).  Thus, the extraction parameters claimed by applicant were well known and commonly used in the art prior to the effective filing date.  Therefore, an artisan of ordinary skill would have reasonably expected that the well known technique of an aqueous maceration could be used with success when creating the extracts taught by Hellstrom.  
In addition, the artisan would be motivated to modify the temperature in order to best achieve a high quality extract.  As discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Singh teaches that the temperature of extraction can be optimized. Varying the extraction temperature is not considered to be inventive unless the temperature is demonstrated as critical.  In this particular case, there is no evidence that the claimed temperature produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of extraction temperature would have been obvious before the effective filing date of applicant’s claimed invention. This reasonable expectation of success would have motivated the artisan to modify Hellstrom to include the extraction of the active ingredients using these parameters.
The references do not specifically teach that the extract contains the proteins claimed in claims 1 and 6.  However, applicant’s specification states that proteins such as beta-1,3-glucase naturally occur in Poaceae extracts and pollen allergen sec 4 naturally occur in rye and are present in low temperature extracts (see page 9).
The references also do not specifically teach that the extracts are spray-dried with a starting temperature of 138℃ to 168℃.  However, Maskat teaches that spray-drying is a routine practice that is advantageous because it allows for a high rate of drying while producing only a minimal increase in temperature for the active material.  The reference teaches that the inlet (starting) temperature is a result effective variable that should be optimized to allow for the most desirable end product.  The reference teaches that an inlet temperature between 150℃ and 160℃ achieved the most desirable results (see page 28 and first column of page 30).  Thus, Maskat teaches that spray drying is a commonly used technique and that an inlet temperature within the range claimed by applicant is ideal.  Therefore, an artisan of ordinary skill would have reasonably expected that the extracts taught by the combination of Hellstrom and Singh could be spray dried with success using these claimed parameters.  This reasonable expectation of success would have motivated the artisan to modify the references to include spray drying the extracts using an inlet temperature between 138℃ to 168℃.

Terminal Disclaimer
11.	The terminal disclaimer filed on February 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,253,563 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

12.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/            Primary Examiner, Art Unit 1655